Citation Nr: 1218106	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 to February 2001.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea, a condition which he contends is related to his active service.  For the reasons that follow, his claim shall be remanded.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Here, the Board concedes that the Veteran currently suffers from obstructive sleep apnea.  Records from the Naval Hospital in Pensacola from 2004 to 2006 document that the Veteran has been diagnosed as suffering from this condition, and he uses a CPAP machine to treat his disorder.

A review of the Veteran's service treatment records does not reveal any in-service complaints of or treatment for obstructive sleep apnea or snoring; the Veteran himself concedes this fact as well.  

The Veteran was first diagnosed as suffering from this condition in 2004 (three years after his retirement from active service), at which time the Veteran reported that he had a "long history of snoring."  He contends that, though there is no record of his suffering from obstructive sleep apnea or his snoring during his active service, he nonetheless snored during this time.  In a November 2006 letter, the Veteran stated that he did not display typical symptoms of sleep apnea other than snoring during his active service.  He states that he was told his snoring was excessive in 1989 by others in his Officer Indoctrination School, and that his wife has consistently complained about his snoring.  The Veteran also submitted a buddy statement from a Naval doctor who states that he heard the Veteran snoring when they were in Officer Indoctrination School in late 1989.  

The Veteran is competent to report his symptoms of snoring.  The Board finds the November 2008 buddy statement (the doctor in question stated that though he "did not directly observe [the Veteran's] sleep experience, [he] could detect periods of apnea") is not credible.  For the purposes of this appeal, however, the Board will concede that it is likely that the Veteran snored during his active service.

The question of whether the Veteran's current condition is related to his in-service complaints of snoring remains outstanding.  Thus, the Board will remand the Veteran's claim in order that he may undergo a VA examination and an opinion regarding the etiology of his current condition may be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination before an examiner with the appropriate expertise in diagnosing and treating sleep apnea.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.

After examining the Veteran, the examiner is asked to provide an opinion as to whether the Veteran's current obstructive sleep apnea is at least as likely as not related to the Veteran's active service.  In formulating this opinion, the examiner is informed of the following facts:

* The Veteran had active service from March 1980 to February 2001

* The Veteran snored during service; however, the Board does not find that the snoring went as far back as 1989 (as alleged by the Veteran).  Rather, the examiner should accept only that snoring existed towards the end of the Veteran's service.

* In March 1998, while still in service, the Veteran denied a history of headaches, insomnia, morning tiredness, and excess fatigability.  See Officer Physical Examination Questionnaire in manila envelope with "SMR 2 of 2" written on the envelope.  There is a Report of Medical Examination that was conducted at that time.

* In November 2000, while still in service, the Veteran again denied a history of headaches.  See Report of Medical History in manila envelope with "SMR 2 of 2" written on on the envelope.  There is a Report of Medical Examination that was conducted at that time.

* In May 2004, a little over three (3) years following service discharge, the Veteran was seen for his snoring and reported he had "a long history of snoring that had gotten worse."  He reported having trouble initiating sleep and walking up with headaches in the morning.  See May 2004 medical record from the Navy Hospital, which is tabbed on the right in green with the applicable month and year.  

* In July 2004, the Veteran underwent a sleep study.  He was diagnosed with obstructive sleep apnea syndrome, which was noted to be "mild overall, moderate during REM."  See May 2004 medical record from the Navy Hospital, which is tabbed on the right in green with the applicable month and year.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that obstructive sleep apnea had its onset in service.  In answering the question, the examiner should explain what clinical findings in the record and medical principles support the opinion.  If the examiner is unable to render a determination as to the etiology, he/she should so state and indicate the reasons.

2.  The RO/AMC should then readjudicate the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  If action remains adverse to the Veteran, the RO/AMC should provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

